Case 1:18-cv-00427-JJM-LDA Document 22-2 Filed 05/15/19 Page 1 of 6 PagelD #: 310

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

CITIBANK, N.A AS TRUSTEE FOR AMERICAN HOME
MORTGAGE ASSETS TRUST 2006-3, MORTGAGE BACKED PASS-
THROUGH CERTIFICATES SERIES 2006-3

VS C.A. NO:1:18-ev-427-JJM
KATHERINE L. CAITO
INTERNAL REVENUE SERVICE

AFFIDAVIT OF KATHERINE CAITO

I, Katherine Caito, hereby declare and state as follows:

Ls I am the defendant in this case.

De Since I obtained this mortgage loan, I have never sent or provided any lender
or mortgagee or loan servicer a mortgage payment check with insufficient funds to
pay the mortgage, which was returned unpaid.

3 I was never advised by any lender or mortgagee or loan servicer that a check
had been returned for nonpayment and that as a result all payments had to be paid
by (a) cash;(b) money order;(c) certified check, bank check, treasurer’s check,
provided any such check is drawn upon and institution whose deposits are insured

by a federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer.

4. The letter from Ocwen Loan Servicing, LLC dated May 11, 2018 contained
Case 1:18-cv-00427-JJM-LDA Document 22-2 Filed 05/15/19 Page 2 of 6 PagelD #: 311

inaccurate amounts of fees and charges in the amount of $6086.49.

5. The affidavit for Summary Judgment contains a purported affidavit of a
person named Sony Prudent, which contains an Exhibit A.

6. This Exhibit A contains a purported loan history, which suggests that as of
May 11, 2018, the total of fees and expenses was $6086.49. Exhibit A indicates
that after May 11, 2018, ten charges of $14.50 each were added to the charges.

7. I have reviewed Exhibit A and can state with certainty that certain of these
charges are not accurate or were not actually incurred and were not reasonable and
necessary.

8. From origination of the mortgage loan, I never received a default letter from
any loan servicer which provided me a specific date to cure any default and which
was deposited in the United States mail at least thirty days before the date which
was specified for the cure date.

9. I never received a default notice consistent with the terms of paragraph 22 or
paragraph 19 of the mortgage.

10. Thus all the charges for foreclosure and foreclosure related charges were not
accurate charges contained within the $6086.49 fees and expenses of the May 11,

2018 letter. These charges which resulted in the $6086.49 being inaccurate were

the following:
Case 1:18-cv-00427-JJM-LDA Document 22-2 Filed 05/15/19 Page 3 of 6 PagelD #: 312

11-14-16 FC thru Judgment $556.25
4-1-16 Selling Office/Sheriff Cancel fee $425.00
3-8-16 Sale Publication | $1203.76
2-22-16 Selling Officer/Sheriff Cancel Fee $425.00
2-1-16 FC Thru complaint $125.00
2-1-16 Selling Officer/Sheriff Cancel Fee $425.00
2-1-16 Sale Publication $714.88
7-23-13 FC thru Title search $520.00

11. These total fees totaled $4394.90.

12. Inever received a default letter pursuant to the terms of the mortgage which
would have allowed any exercise of the statutory power of sale.

13. Atno time was a sheriff ever hired to sell my home.

14. At no time was there a Selling Officer or any other official hired to sell my
home.

15. Atno time was a judicial foreclosure commenced in 2013-2016, which
could result in a Judgment being entered.

16. The purported default letter included three fees for service of process,

specifically the following:

5-8-15 Service of process $22.10
Case 1:18-cv-00427-JJM-LDA Document 22-2 Filed 05/15/19 Page 4 of 6 PagelD #: 313

2-7-18 Service of Process $10.84

2-22-16 Service of Process $56.54

17. The purported default letter also included a fee for additional hour court
appearance of $50.00 on 2-22-16.

18. There was no Court appearance for an attorney to be paid an extra hourly
fee on February 22, 2016 and where there was never any servicer of process on me.
19. I was never served process by Ocwen or any other entity.

20. The purported default letter included three skip trace fees, specifically the

following:

5-8-18 Skip Trace fee $5.46
2-22-16 Skip Trace fee $5.30
7-23-13 Skip Trace fee $5.30

21. However I have always lived at my home at 16 Yosesmite Valley Road,
Westerly, RI, 02891 and there was no reason to search for my address, as Ocwen
knew that I was living in the house.

22. The total fees of $6086.49 also included property inspection fees for the

period from April, 2013 to May 2018 in the amount of $458.74 for 37 separate
charges.

23. Atall times Ocwen was aware that I was living in the property and that I had
Case 1:18-cv-00427-JJM-LDA Document 22-2 Filed 05/15/19 Page 5 of 6 PagelD #: 314

an attorney. I paid the taxes for the property from 2016 through 2018.

24. Ocwen knew that the property was not abandoned.

25. Atno time did any person come into my house to inspect the condition of
the house.

26. Ocwen’s compute system automatically orders property inspection fees
when a loan is in arrears.

27. | Asaresult of improper charges referenced herein, the purported default
notice contains inaccurate charges included in the $6086.49 charges for fees and
expenses.

28. Thus I was not provided an accurate default letter pursuant to the terms of
the mortgage.

29. After May 11, 2018, I was never mailed a Notice of Acceleration of the
mortgage loan from Ocwen, Citibank or any person or entity acting on their behalf.
30. Ihave, through my attorney, mailed Ocwen Requests for Information which
requested verification that these charges were actually paid by Ocwen.

31. No proof of payment was ever provided regarding these charges.

I declare under the pain and penalty of perjury that the foregoing is true and

correct.

 
‘ Case 1:18-cv-00427-JJM-LDA Document 22-2 Filed 05/15/19 Page 6 of 6 PagelD #: 315

May 15, 2019 Bots cue tt pul

KATHERINE CAITO
